In an action to enforce a *695judgment by confession, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Durante, J.), dated October 22, 1993, as granted the plaintiffs’ motion to vacate a prior restraining order on certain moneys in the defendant’s bank account and directed that the moneys be released to the plaintiffs.
Ordered that the order is affirmed insofar as appealed from, with costs.
Since the defendant’s attack on the parties’ settlement and judgment by confession has been finally decided (see, Matter of Rosenhain, 193 AD2d 903), enforcement of the judgment by confession by release of certain moneys in the defendant’s bank account was proper. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.